Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 1 of 10 PagelD# 1586

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF VIRGINIA
Richmond Division

UNITED STATES OF AMERICA )
v. Criminal No. 3:17CR57-HEH
TERRELL SYLVESTER JOHNSON,
Petitioner. )
MEMORANDUM OPINION

 

(Denying 28 U.S.C. § 2255 Motion)

Petitioner, a federal inmate proceeding pro se, submitted this motion under 28
U.S.C. § 2255 to vacate, set aside, or correct his sentence (“§ 2255 Motion,” ECF
No. 136).! The Government has moved to dismiss, asserting that Petitioner’s § 2255
Motion is barred by the statute of limitations. (ECF No. 145.) For the reasons set forth
below, Petitioner’s § 2255 Motion will be denied as barred by the statute of limitations.

I. PROCEDURAL HISTORY

Petitioner pled guilty to conspiracy to distribute and possess with intent to
distribute one kilogram or more of heroin, fentanyl, and oxycodone and possession of a
firearm by a convicted felon. (ECF No. 64, at 1-2.) On November 22, 2017, the Court
entered Judgment and sentenced Petitioner to one hundred and forty-four months of

imprisonment. (ECF No. 112, at 1-2.) Petitioner did not appeal.

 

' The Court employs the pagination assigned to the documents by the CM/ECF docketing
system. The Court corrects the spelling, capitalization, and punctuation in the quotations from
the parties’ submissions.
Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 2 of 10 PagelD# 1587

On April 12, 2019, Petitioner submitted his § 2255 Motion to prison officials for

mailing to this Court. (ECF No. 136, at 12.) The Court deems the § 2255 Motion filed as

of that date. See Houston v. Lack, 487 U.S. 266, 276 (1988).

In his § 2255 Motion, Petitioner contends that he is entitled to relief on the

following grounds:

Claim 1

Claim 2

Claim 3

Claim 4

“Involuntary Plea. Petitioner was not fairly apprised of
consequences of plea. Was not made aware that appeals were not
being made.” (ECF No. 136, at 4.)

“Ineffective Assistance of Counsel — Conflict of Interest. Attorney
failed to file appeals, and included waivers unknown to

Petitioner.” (/d. at 5.)

“Ineffective Assistance of Counsel — Failure to advocate. Counsel
failed to subject the prosecution’s case to meaningful adversarial
testing. Counsel took the first plea offer without any resistance.
Counsel failed to advocate for Petitioner’s benefit.” (/d. at 7.)
“Ineffective Assistance of Counsel — Counsel refused to file a direct
appeal. Petitioner had the right to file a direct appeal and requested
counsel to do so. Counsel refused to file a direct appeal and denied
Petitioner that right.” (/d. at 8.)

On December 20, 2019, Petitioner moved to amend his § 2255 Motion to include a claim

that he was entitled to relief under the Supreme Court’s decision in Rehaif v. United

States, 139 S. Ct. 2191 (2019). (ECF No. 154.) Specifically, in proposed Claim 5,

Petitioner contends that he “knew he possessed a firearm,’ but not ‘that he knew he

belonged to the relevant category of persons barred from possessing a firearm.’” (ECF

No. 154, at 5 (citation omitted).) For the reasons set forth below, Claims 1 through 4 will

be dismissed because they are barred by the relevant statute of limitations. Additionally,

the Court denies Petitioner’s Motion to Amend as futile because his proposed Claim 5, is
Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 3 of 10 PagelD# 1588

procedurally defaulted and lacks merit. See United States v. Pittman, 209 F.3d 314, 317
(4th Cir. 2000) (citation omitted) (observing that leave to amend is appropriately denied
where it would be futile to permit the amendment).
Il. STATUTE OF LIMITATIONS
Section 101 of the Antiterrorism and Effective Death Penalty Act (“‘AEDPA”)
amended 28 U.S.C. § 2255 to establish a one-year period of limitation for the filing of a
§ 2255 Motion. Specifically, 28 U.S.C. § 2255(f) now reads:

(f) A 1-year period of limitation shall apply to a motion under this
section. The limitation period shall run from the latest of—
(1) the date on which the judgment of conviction becomes

final;

(2) the date on which the impediment to making a motion
created by governmental action in violation of the
Constitution or laws of the United States is removed, if
the movant was prevented from making a motion by
such governmental action;

(3) the date on which the right asserted was initially
recognized by the Supreme Court, if that right has been
newly recognized by the Supreme Court and made
retroactively applicable to cases on collateral review; or

(4) the date on which the facts supporting the claim or
claims presented could have been discovered through
the exercise of due diligence.

28 U.S.C. § 2255(f).

Under 28 U.S.C. § 2255(f)(1), Petitioner’s judgment of conviction became final on
Wednesday, December 6, 2017, the last date to file a notice of appeal. See United States
v. Clayton, No. 3:07CR488, 2010 WL 4735762, at *3 (E.D. Va. Nov. 15, 2010) (citing

Arnette v. United States, Nos. 4:01CR16, 4:04CV122, 2005 WL 1026711, at *4 (E.D. Va.
Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 4 of 10 PagelD# 1589

May 2, 2005)). Hence, Petitioner had until Thursday, December 6, 2018 to file any
motion under 28 U.S.C. § 2255. Because Petitioner did not file his § 2255 Motion until
April 12, 2019, the § 2255 Motion is untimely under 28 U.S.C. § 2255(f(1). Unless
Petitioner demonstrates a viable basis for a belated commencement of the limitation
period or any equitable reason for not enforcing the limitation period, the action is barred
by the statute of limitations.”

Petitioner contends that his “motion is timely in light of Garza v. Idaho, No. 17-
1026 (2019) U.S. Supreme Court decision, that holds a defendant has a right to a direct
appeal. Regardless of waivers or lack of merit. Furthermore, only recently was
Petitioner made aware of his right to file a 2255 motion, in light of plea agreement.
These are newly recognized rights . . . pursuant to the Supreme Court.” (ECF No. 136, at
11.)

Petitioner, apparently, contends that he is entitled to a belated commencement of
limitation under 28 U.S.C. § 2255(f)(3) in light of the Supreme Court decision in Garza
v. Idaho, 139 S. Ct. 738 (2019).? That provision provides for a belated commencement of

the limitation period until “the date on which the right asserted was initially recognized

 

2 The Court notes that this is not an instance where Petitioner might be entitled to a
belated commencement of the limitation period because counsel misled him into believing an
appeal had been filed. See, e.g., Roberts v. Clarke, No. 3:13CV500—-HEH, 2014 WL 2468494, at
*3 (E.D. Va. June 2, 2014). Here, Petitioner states that in response to his request that counsel
file an appeal, counsel “refused” to file an appeal. (ECF No. 136, at 8.)

3 In Garza, the Supreme Court held that an attorney performs ineffectively by failing to
file a notice of appeal upon a client’s request, even if the client had signed an appeal waiver.
Garza, 139 §. Ct. at 747.

4
Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 5 of 10 PagelD# 1590

by the Supreme Court, if that right has been newly recognized by the Supreme Court and
made retroactively applicable to cases on collateral review.” 28 U.S.C. § 2255(f)(3).
“Garza did not announce a new [right] . . . and the Supreme Court has not held that it is
retroactively applicable to cases on collateral review.” Whiteside v. United States,

No. 20-6144, 2021 WL 1400908, at *2 (6th Cir. Feb. 12, 2021) (internal citation omitted)
(citing Tyler v. Cain, 533 U.S. 656, 663 (2001)). Accordingly, Petitioner is not entitled to
a belated commencement of the limitation period.

The Court also interprets Petitioner to argue that he is entitled to equitable tolling
of the limitation period because he was unaware of his right to file a § 2255 motion.
“{I]gnorance of the law is not a basis for equitable tolling.” United States v. Sosa, 364
F.3d 507, 512 (4th Cir. 2004) (citing Cross-Bey v. Gammon, 322 F.3d 1012, 1015 (8th
Cir. 2003); United States v. Riggs, 314 F.3d 796, 799 (Sth Cir. 2002); Delaney v.
Matesanz, 264 F.3d 7, 15 (1st Cir. 2001); Marsh v. Soares, 223 F.3d 1217, 1220 (10th
Cir. 2000)). Petitioner’s 28 U.S.C. § 2255 Motion (ECF No. 136) will be denied as
barred by the relevant statute of limitations.

Ill. PROPOSED CLAIM 5

Petitioner pled guilty to possession of firearm by a convicted felon. Under 18
U.S.C. § 922(g)(1), it is unlawful for a person “who has been convicted in any court of, a
crime punishable by imprisonment for a term exceeding one year” to possess a firearm.

A separate provision, 18 U.S.C. § 924(a)(2), requires that anyone who “knowingly

violates” § 922(g)(1) shall be fined or imprisoned for up to ten years. In Rehaif, the
5
Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 6 of 10 PagelD# 1591

Supreme Court determined that § 922(g) does not criminalize a defendant’s “innocent
mistake” and therefore, a conviction under § 922(g) requires “knowledge of [the] status”
that renders firearm possession unlawful. 139 S. Ct. at 2197. Accordingly, Rehaifheld
that, “in a prosecution under 18 U.S.C. § 922(g) and § 924(a)(2), the Government must
prove both that the defendant knew he possessed a firearm and that he knew he belonged
to the relevant category of persons barred from possessing a firearm.” 139 S. Ct. at 2200
(emphasis added).*

Relying on this holding, Petitioner contends that his plea colloquy was defective
because he was not informed that the Government had to prove knowledge of prohibited

status. Petitioner suggests that, because he was unaware of this element of the § 922(g)

 

“In Rehaif, a jury convicted the defendant of being an alien unlawfully in the United States in
possession of firearms in violation of § 924(g)(5) and § 924(a)(2). 139 S. Ct. at 2194. As
explained by the United States Supreme Court:

Petitioner Hamid Rehaif entered the United States on a nonimmigrant student visa

to attend university. After he received poor grades, the university dismissed him

and told him that his “‘immigration status’” would be terminated unless he

transferred to a different university or left the country. Rehaif did neither.

Rehaif subsequently visited a firing range, where he shot two firearms. The

Government learned about his target practice and prosecuted him for possessing

firearms as an alien unlawfully in the United States... .
Id. at 2194 (internal citations omitted). During his trial, Rehaif objected to the jury instruction
“that the ‘United States is not required to prove’ that Rehaif ‘knew he was illegally or unlawfully
in the United States,”” at the time he possessed the firearm. /d. (citation omitted). The Court
overruled the objection, the jury found him guilty, and Rehaif was sentenced to 18 months of
incarceration. Jd. The Eleventh Circuit affirmed his conviction and sentence. /d. at 2195. The
United States Supreme Court reversed, holding that: “To convict a defendant, the
Government . . . must show that the defendant knew he possessed a firearm and also that he
knew he had the relevant status when he possessed it.” Jd. at 2194.

6
Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 7 of 10 PagelD# 1592

offense, his plea was not knowing and voluntary and his conviction must be vacated.>
However, as discussed below, Claim One is procedurally defaulted, and barred from
review here absent a showing of cause and prejudice or actual innocence. See Bousley v.
United States, 523 U.S. 614, 622-23 (1998); see also United States y. Linder, 552 F.3d
391, 397 (4th Cir. 2009) (internal quotation marks omitted) (citation omitted) (explaining
that a petitioner who waives the right to appeal “is not precluded from filing a petition for
collateral review. But he is precluded from raising claims that are the sort that could
have been raised on appeal.”). The Court need not determine whether Petitioner could
show cause, because he clearly suffered no actual prejudice. See United States v. Frady,

456 US. 152, 167 (1982).

 

5 Petitioner does not specifically argue that Rehaif requires that the Government must also prove
that he knew his conviction for a crime punishable by a term of imprisonment exceeding one
year accorded him a status barring him from legally possessing a firearm. However, to the extent
that he had, that contention lacks merit. Rehaif does not require the Government to prove that
Petitioner knew his possession of a firearm was unlawful in addition to proving he “knew he
possessed a firearm and also that he knew he had the relevant status when he possessed it.” 139
S. Ct. at 2194. To the contrary, “the scope of a defendant’s knowledge as required by Rehaif
does not extend beyond the defendant’s relevant status (that he was a felon... ).” United States
y. Jackson, No. 3:17-810-CMC, 2021 WL 694848, at *8 (D.S.C. Feb. 23, 2021) (quoting
Rehaif, 139 S. Ct. at 2194). Although the Fourth Circuit has not weighed in on this argument,
four circuit courts have agreed that after Rehaif, “the Government must prove only that [the
defendant] knew, at the time he possessed the firearm, that he belonged to one of the prohibited
status groups enumerated in § 922(g),” United States v. Singh, 979 F.3d 697, 728 (9th Cir. 2020),
—not that “he knew his status prohibited him from owning a firearm.” Jd. at 727; see also
United States v. Maez, 960 F.3d 949, 945-55 (7th Cir. 2020) petition for cert. filed, Nos. 20-
6129, 20-6226, 20-6227 (U.S. Oct. 19, 2020 & Oct. 28, 2020); United States v. Robinson, 982
F.3d 1181, 1187 (8th Cir. 2020); United States v. Bowens, 938 F.3d 790, 797 (6th Cir. 2019),
cert. denied, 140 S. Ct. 2572 (2020); 140 S. Ct. 814 (2020).

7
Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 8 of 10 PagelD# 1593

In order to demonstrate prejudice, Petitioner must show “a reasonable probability
that, but for [the alleged] errors, he would have not pleaded guilty and would have
insisted on going to trial.” Hill v. Lockhart, 474 U.S. 52, 59 (1985); see United States v.
Dominguez Benitez, 542 U.S. 74, 76 (2004) (explaining that defendant can only establish
a Rule 11 error affected his substantial rights by “show[ing] a reasonable probability that,
but for the error [at his plea hearing], he would not have entered the plea”). Notably,
Petitioner does not argue that, but for the Rehaif error, he would have pled not guilty and
insisted on proceeding to trial. For this reason alone, Petitioner has failed to meet his
burden of establishing actual prejudice. See Greer v. United States, 141 S. Ct. 2090, 2097
(2021).

Moreover, the undisputed evidence establishes that the Government would have
easily demonstrated that Petitioner was aware of his prohibited status. As the Court
inferred in Rehaif, the Government’s obligation to prove a defendant's knowledge of his
status as a convicted felon is hardly “burdensome,” because “knowledge [of status] can
be inferred from circumstantial evidence.” 139 S. Ct. at 2198 (quoting Staples v. United
States, 511 U.S. 600, 615 n.11 (1994)); see United States v. Lavalais, 960 F.3d 180, 184
(5th Cir. 2020) (“Demonstrating prejudice under Rehaif will be difficult for most
convicted felons for one simple reason: Convicted felons typically know they're
convicted felons. And they know the Government would have little trouble proving that

they knew.”), petition for cert. filed, No. 20-5489 (U.S. Aug. 25, 2020).
Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 9 of 10 PagelD# 1594

In Rehaif, the Supreme Court addressed “what it means for a defendant to know he
has ‘violate[d]’ 922(g).” 139 S. Ct. at 2195. The Supreme Court set forth four elements
that makes possession of a firearm or ammunition unlawful: “(1) a status element (in this
case, [being a felon with a sentence of imprisonment of more than one year]); (2) a
possession element (to ‘possess’); (3) a jurisdictional element (‘in or affecting
commerce’); and (4) a firearm element (a ‘firearm or ammunition’).” Jd. at 2195-96.
Only element (1) is at issue in the present case: whether Petitioner was aware that he was
a felon with a sentence of more than a year at the time he possessed the firearm. Fairly
compelling evidence reflects that Petitioner knew of his felon status at the time of the
firearm offense and the Government easily would have proven that fact if he had insisted
on proceeding to trial. Cf Greer, 141 S. Ct. at 2100 (“In felon-in-possession cases, a
Rehaif error is not a basis for plain-error relief unless the defendant first makes a
sufficient argument or representation on appeal that he would have presented evidence at
trial that he did not in fact know he was a felon.”). Namely, Petitioner had been
convicted of possession of a controlled substance in the Circuit Court for King George
County and sentenced to 3 years of imprisonment with 2 years suspended. (ECF 95
65.) Moreover, the record lacks any evidence suggesting that Petitioner would not have

pled guilty if he had known that such proof of prohibited status was required.®

 

© Petitioner received a three-level reduction in his Offense Level for timely acceptance of
responsibility. (ECF No. 95 § § 57-58.) If Petitioner had instead proceeded to trial, he faced a
statutory sentence of up to life imprisonment and would have lost the benefit of that three-point
reduction, resulting in a sentencing guidelines range of 210 to 262 months. Thus, Petitioner
would likely have received more than the 144—month sentence he received. In exchange for

9
Case 3:17-cr-00057-HEH Document 210 Filed 09/13/21 Page 10 of 10 PagelD# 1595

Therefore, Petitioner cannot show any actual prejudice. This same information
dispels any suggestion that Petitioner’s actual innocence could excuse his default.
Accordingly, the Court will deny Petitioner’s Motion to Amend (ECF No. 154).

IV. CONCLUSION

Petitioner’s Motion for Extension of Time (ECF No. 147) will be granted and the
Court will consider his response received on August 8, 2019. (ECF No. 148.)
Petitioner’s § 2255 Motion (ECF No. 136) will be denied. The Government’s Motion to
Dismiss the § 2255 Motion (ECF No. 145) will be granted. The Motion to Amend (ECF
No. 154) will be denied. Petitioner’s Motion for a Subpoena Duces Tecum (ECF No.
139) will be denied. The action will be dismissed. A certificate of appealability will be
denied.

An appropriate Final Order will accompany this Memorandum Opinion.

Henry E. Hudson
Senior United States District Judge

 

Date:Sept 13,2021
Richmond, Virginia

 

Petitioner’s guilty plea, the Government agreed to nol prosse the other counts of the Indictment
against Petitioner, including Count Sixteen, charging possession of a firearm in furtherance of
drug trafficking offense. (ECF No. 14, at 8-9; ECF No. 64, at 11.) Accordingly, no reasonable
defendant in Petitioner’s position, would have insisted on proceeding to trial when he almost
certainly would have been convicted and received a longer sentence.

10
